DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claim 9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,595,753. This is a statutory double patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, and 1, respectively, of US Patent 10,595,753.
Limitations of the present invention and corresponding US Patent 10,595,753 are listed in the following table for claim 1.
Claim 1 of Present Invention
Claim 1 of Patent 10,595,753
A method for identification/verification of an individual comprising:
A method for identification/verification of an individual comprising:
sampling HF-QRS signals or derived features or values from a group of subjects, with each sampling performed 


using deep learning neural networks to determine features or values which are: (i) similar for the same individual for samples taken at different times; and (ii) different enough among all individuals whenever sampled, so as to function as biometric signatures;
sampling said features or values from individuals and storing them in a database as each of their respective biometric signatures; and	
sampling said features or values from individuals and storing them in a database as each of their respective biometric signatures; and
sampling, at a later time, said features or values from an unknown individual and determining if they match any of the stored biometric signatures features or values
sampling, at a later time, said features or values from an unknown individual and determining if they match any of the stored biometric signatures features and values, based on whether a prospective match meets a similarity threshold, and wherein variability correcting stored data is incorporated in the sampling of said features or values from the unknown individual


Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2d 1869, “a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim”, In re Goodman, 29 USPQ2d 2010, “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Page et al. (Utilizing Deep Neural Nets for an Embedded ECG-based Biometric authentication System).
	Regarding claim 1, Page discloses A method for identification/verification of an individual comprising: 
sampling HF-QRS signals or derived features or values from a group of subjects, with each sampling performed at several different times for each subject (“FIR band-pass filter with a pass-band of 1-40 Hz” in “III. System Overview, 1) Preprocessing Stage”; “2) QRS Identification Stage”; “ECG recording sessions obtained from 90 volunteers during a resting state.  Each session produced 20 seconds of recorded data sampled at 500 Hz with 12-bit resolution.  The number of sessions for each volunteer varied from 2 to 20 with a time span of 1-day to 6-months between the initial and last recordings” in “IV. System Evaluation, A. Dataset”); 
using deep learning neural networks to determine features or values which are: (i) similar for the same individual for samples taken at different times; and (ii) different enough among all individuals whenever sampled, to function as biometric signatures (“neural network” in “IV. System Evaluation, B. QRS Identification”); 
sampling said features or values from individuals and storing them in a database as each of their respective biometric signatures (implicit in “Biometric authentication” in “I. Introduction”); and 
(implicit in “Biometric authentication” in “I. Introduction”). 
Regarding claim 2, Page discloses The method of claim 1 further including permitting access or privileges to the unknown individual if their biometric signature is a match to a stored biometric signature (“start your car” in “I. Introduction”). 
Regarding claim 4, Page discloses The method of claim 1 wherein the deep learning neural networks are one or more of a convolutional neural network, a deep neural network, long short-term memory recursive neural network, and a convolutional, long short-term memory deep neural network (“hidden layers” in “IV. System Evaluation, B. QRS Identification, Results”). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (Utilizing Deep Neural Nets for an Embedded ECG-based Biometric authentication System) in view of Condon et al. (GB2570749).
Regarding claim 3, Page discloses The method of claim 1 but fails to disclose further including alerting a monitor if the unknown individual's biometric signature does not match to a stored biometric signature.
(abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Condon to the method of Page in order to provide security relevant to user verification.
8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Page et al. (Utilizing Deep Neural Nets for an Embedded ECG-based Biometric authentication System) in view of Maeda et al. (US2019/0236252).
Regarding claim 8, Page discloses The method of claim 1 but fails to explicitly disclose wherein matching is determined if said features or values from the unknown individual against stored features or values meet a similarity threshold. 
Maeda teaches, in the same field of endeavor of biometric authentication, calculating the similarity between biometric information and registration biometric information and comparing the similarity with a threshold (par. [0146]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Maeda to method of Page in order to provide a routine matching criteria of two data sets with predictable results.
Allowable Subject Matter
9.	Claims 5-7 and 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667